13-211
         Andreas v. Holder
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A088 778 629
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ARIF CHANDRA ANDREAS,
14                Petitioner,
15
16                           v.                                 13-211
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Yee Ling Poon (Robert Duk-Hwan Kim,
24                                     on the brief), New York, N.Y.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Linda S. Wernery, Assistant
28                                     Director; Kerry A. Monaco, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Arif Chandra Andreas, a native and citizen of

 6   Indonesia, seeks review of a December 31, 2012, decision of

 7   the BIA affirming an Immigration Judge’s (“IJ”) June 17,

 8   2011, denial of asylum, withholding of removal, and relief

 9   under the Convention Against Torture (“CAT”).      In re Arif

10   Chandra Andreas, No. A088 778 629 (B.I.A. Dec. 31, 2012),

11   aff’g No. A088 778 629 (Immig. Ct. N.Y. City June 17, 2011).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s decisions.     See Guan v. Gonzales,

16   432 F.3d 391, 394 (2d Cir. 2005).     The applicable standards

17   of review are well established.     See 8 U.S.C.

18   § 1252(b)(4)(B); see also Weng v. Holder, 562 F.3d 510, 513

19   (2d Cir. 2009).

20       An applicant like Andreas, who does not base his claim

21   on past persecution, must establish a well-founded fear of

22   future persecution, on account of race, religion,

23   nationality, membership in a particular social group, or

                                  2
 1   political opinion.   See 8 C.F.R. § 1208.13(b)(2)(A).   To

 2   establish a well-founded fear of future persecution, an

 3   alien may show that he was singled out for persecution or

 4   there exists a pattern or practice of persecution of

 5   similarly situated people.   8 C.F.R. § 1208.13(b)(iii).

 6       To establish a pattern or practice of persecution,

 7   Andreas must demonstrate that the harm to a group

 8   constitutes persecution, is perpetrated or tolerated by

 9   state actors, and is “so systemic or pervasive as to amount

10   to a pattern or practice of persecution.”   In re A- M—, 23

11   I. & N. Dec. 737, 741 (BIA 2005); see also Mufied v.

12   Mukasey, 508 F.3d 88, 92 (2d Cir. 2007) (accepting the BIA’s

13   standard as a reasonable one, while noting that “[w]ithout

14   further elaboration [the standard does not make clear] how

15   systemic, pervasive, or organized persecution must be before

16   the Board would recognize it as a pattern or practice”).

17       The evidence in the record is insufficient to show a

18   pattern or pattern of persecution against Christians living

19   in Indonesia.   Because Andreas provided only generalized

20   testimony regarding his fear of future persecution, the

21   primary evidence supporting his claim consists of country

22   reports.   The agency did not err in relying heavily on the

23   most recent evidence in the record, the State Department’s

                                   3
 1   2010 International Religious Freedom Report, which

 2   identified several isolated incidents involving restrictions

 3   on the activities of Christian churches but also “numerous

 4   areas of improvements in religious freedom,” including

 5   inter-faith activities and the prosecution of individuals

 6   responsible for religiously-motivated violence. Certified

 7   Administrative Record at 176; see also Xiao Ji Chen v. U.S.

 8   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the

 9   weight accorded to the applicant’s evidence “lies largely”

10   within the discretion of the agency (alteration and internal

11   quotation marks omitted)).   Despite Andreas’s argument to

12   the contrary, this evidence does not establish persecution

13   that is “systemic or pervasive” so as to constitute a

14   pattern or practice.   See Santoso v. Holder, 580 F.3d 110,

15   112 n.1 (2d Cir. 2009)(explaining that, despite lack of

16   guidance from BIA regarding how to evaluate a pattern or

17   practice claim, “where the BIA explicitly discussed the

18   pattern or practice claim and the record includes

19   documentary evidence regarding the conditions in

20   petitioner’s homeland, we are able to reach the conclusion

21   that the agency’s decision was not erroneous”).

22       Andreas also argues that the BIA failed to consider his

23   claim that he would be persecuted on account of his

                                   4
 1   membership in a particular social group—“Indonesian Muslims

 2   who have converted to Christianity.”    While the BIA did not

 3   use the words “particular social group” in its decision, the

 4   BIA’s determination applies equally to Andreas’s claims of

 5   persecution based on his conversion.

 6       Because Andreas was unable to show that he had a well-

 7   founded fear of persecution based on his religion and

 8   conversion needed to make out an asylum claim, he was

 9   necessarily unable to meet the higher standard for

10   withholding of removal or CAT relief.    See Lecaj v. Holder,

11   616 F.3d 111, 119-20 (2d Cir. 2010).

12       For the foregoing reasons, the petition for review is

13   DENIED.

14                              FOR THE COURT:
15                              Catherine O’Hagan Wolfe, Clerk
16
17
18




                                  5